Citation Nr: 0729093	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-12 182A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1951 to August 
1952.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a November 2002 rating decision that 
denied service connection for a right lower extremity 
disability and for residuals of a low back injury.

In February 2005, a Board Deputy Vice-Chairman granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

By decision of February 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of August 2006, the RO granted service 
connection for right ankle degenerative joint disease (DJD); 
this constitutes a full grant of the benefit sought on appeal 
with respect to the issue of service connection for a right 
lower extremity disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  A low back disability was not shown present in service or 
for many years thereafter, and the most persuasive medical 
evidence addressing the relationship between such disability 
and the veteran's military service weighs against the claim 
for service connection.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
wartime service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has, 
to the extent possible, been accomplished.

October 2002 pre-rating and February 2005 post-rating RO 
letters informed the veteran of the VA's responsibilities to 
notify and assist him in his claim, and what was needed to 
establish entitlement to service connection (evidence showing 
an injury or disease that began in or was made worse by his 
military service, or that there was an event in service that 
caused an injury or disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records; 
the type of records that the VA would make reasonable efforts 
to get; and collectively requested the veteran to furnish any 
medical records that he had or evidence that he had in his 
possession that pertained to his claim.  The Board thus finds 
that those letters collectively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
October 2002 document meeting the VCAA's notice requirements 
was furnished to the veteran before the November 2002 rating 
action on appeal.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the veteran was furnished notice of the latter requirements 
in an October 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative 
and pursuant to the February 2005 Board remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and post-service 
VA and private medical records through 2007.  In this regard, 
the Board notes that many service medical records are 
unavailable, presumably having been destroyed in a fire years 
ago at the National Personnel Records Center (NPRC).  By 
letters of October 2002 and August 2005, the RO notified the 
veteran of alternate documents and sources for service 
medical records.  In response to the RO's request for 
information needed to reconstruct medical data in an attempt 
to search alternate and secondary military record sources, 
the veteran furnished additional information in November 2002 
and February 2003.  However, the RO's repeated attempts to 
obtain additional service medical records from the veteran, 
the NPRC, and the service department were unsuccessful, and 
in June 2003 it certified that all efforts to obtain the 
needed military information had been exhausted, and that 
further efforts would be futile.  The veteran was afforded 
comprehensive VA examinations in May 2005 and June 2007.  In 
September 2007, the veteran's representative waived, on the 
veteran's behalf, his right under the provisions of  
38 C.F.R. § 20.1304(c) (2006) to have the RO initially 
consider additional evidence submitted directly to the Board.   

Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In May 2003, the veteran stated that he had no military 
medical records in his possession, and in July 2003 he stated 
that that RO had all the [existing] medical records.  The 
record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10% within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.   

The veteran contends that he injured his low back in service 
while jumping out of trucks with a full backpack; that his 
current back disability is result thereof; and that this 
contention is supported by competent medical opinion.

The available service records are completely negative for 
findings of any back disability.  A review of the available 
service records discloses the veteran's notation on an 
Enlisted Reserve Corps Qualification and Availability 
Questionnaire that he was fit for limited military service, 
and that his last military physical examination had been in 
July 1952.   DD Form 214 discloses that he was discharged 
from service in August 1952 with unspecified medical 
disqualification which existed prior to service.

The first evidence of a low back disability was the Grade III 
spondylolisthesis at L5-S1 with right sciatica found by B. 
V., Jr., M.D., in June 1993, over 40 years post service, at 
which time the doctor noted a long history of low back pain 
since the veteran injured his back at the approximate age of 
28 - which would be in approximately 1957, some 5 years post 
service.  However, there was no history relating the low back 
disability to military service or any incident thereof in the 
1993 medical report or in numerous subsequent follow-up 
treatment records by Dr. B. V. through 2003.  In December 
1997, Dr. B. V. diagnosed Grade III spondylolisthesis at L5-
S1 and lumbar spine degenerative disc disease (DDD), but 
again, there was no history relating the low back disability 
to military service or any incident thereof.

VA outpatient records from 2001 to 2007 note a history of 
lumbosacral DJD, but there was no history relating the low 
back disability to the veteran's military service or any 
incident thereof.

On May 2005 VA examination, the physician reviewed the claims 
folder containing the veteran's extensive medical records and 
medical history, including Dr. B. V.'s 1993 medical report 
indicating the veteran's intercurrent post-service back 
injury at the age of 28.  The veteran currently confirmed 
that he injured his back on the job post service in 
approximately 1957.  After current examination and X-rays 
which showed a grade 3 spondylolisthesis at L5-S1 with disc 
space narrowing and DDD, the examiner opined that it was not 
likely that this low back disability was caused or aggravated 
by the veteran's military service, and that this opinion was 
based in part upon the veteran's medical history and a review 
of Dr. B. V.'s medical history and reports.  The VA physician 
noted that the veteran's spondylolisthesis was a 
developmental condition which more likely than not developed 
during the veteran's growth and was present at the time of 
his entrance into service, but was asymptomatic and did not 
become symptomatic until the age of 28, and that the veteran 
went on to develop DDD, which was an aging phenomenon of the 
lumbar intervertebral discs superimposed upon the 
spondylolisthesis.  After subsequent June 2007 VA 
examination, the same VA physician reiterated his opinion 
that, based upon the medical records, it was not likely that 
the veteran's low back disability was caused or aggravated by 
his military service, and that there was no change in his May 
2005 opinion to that effect.         

On that record, the Board finds that the persuasive medical 
evidence is against the claim for service connection for 
residuals of a low back injury.  In reaching this conclusion, 
the Board accords great probative value to the 2005 and 2007 
VA physician's opinions that it was not likely that the 
veteran's low back disability was caused or aggravated by his 
military service.  Those opinions were arrived at after a 
thorough and comprehensive review of the claims folder 
containing available service records, extensive post-service 
medical records, and the veteran's actual medical history; 
current examinations of the veteran; and consideration of his 
medical history as recorded in Dr. B. V.'s post-service 
medical records.  Thus, the Board finds the 2005 and 2007 VA 
physician's findings, observations, and conclusions to be 
dispositive of the question of service connection for 
residuals of a low back injury, and that these most 
persuasive medical observations and opinions militate against 
the claim.  See Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In reaching this determination, the Board has also considered 
Dr. B. V.'s January 2004 medical report wherein he noted the 
veteran's history of the onset of low back pain in service 
and discharge from service for back problems in August 1952, 
and the veteran's combat training in service involving 
running and jumping out of trucks, which greatly aggravated 
his back; gave current impressions of grade III 
spondylolisthesis at L5-S1 and lumbar DDD; and opined that 
the veteran's chronic back pain was likely caused or 
aggravated by his combat training in service.  In May 2004, 
Dr. B. V. noted the veteran's history of chronic, 
intermittent tailbone pain and an inservice injury wherein he 
struck his tailbone on a gate.  

However, the Board finds that this evidence does not provide 
persuasive support for the veteran's claim that service 
connection for his current low back disability is warranted.  
Dr. B. V. provided no reasons or bases for his January 2004 
opinion, and it appears that he reached his conclusion after 
relying merely on the medical history as related by the 
veteran in support of his claim for monetary benefits, as 
there is no indication of what, if any, records he reviewed 
in arriving thereat.  Moreover, Dr. B. V. clearly noted in 
his January 2004 medical report that it was prepared in 
support of the veteran's claim for disability benefits, and 
there is no indication that he ever reviewed the claims 
folder or the veteran's available service records (which do 
not support his contention that he injured his back in 
service or was discharged from service due to back problems).  
Even the May 2005 VA examiner pointed out the apparent 
contradictions in Dr. B. V.'s recordation of the veteran's 
medical history pertaining to his low back disability: 
whereas Dr. B. V.'s June 1993 medical report clearly 
indicated the onset of that disability in an intercurrent 
post-service back injury in approximately 1957, and numerous 
subsequent follow-up records thereafter through 2003 contain 
no history relating the low back disability to the veteran's 
military service or any incident thereof, only in 2004 do his 
medical reports begin to relate the back disability to 
alleged incidents of the veteran's military service.  The 
Board notes that, as a medical opinion can be no better than 
the facts alleged by a claimant, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Thus, the Board finds that Dr. B. V.'s 2004 
medical reports do not provide persuasive support for the 
veteran's claim that his current low back disability had its 
onset in service or is related to any incident thereof.  

With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own back symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  Thus, a layman such as the 
veteran, without the appropriate medical training or 
expertise, is not competent to render a persuasive opinion on 
medical matters such as the relationship between any current 
low back disability and his military service or and any 
incident thereof.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).

The Board has also considered the written statements of 
several persons submitted in support of the veteran's claim, 
but finds that they do not provide a basis for the grant of 
service connection.  In March 2005 and August 2007, a friend 
of the veteran since 1960 stated that he knew that the 
veteran had had back problems for as long as he had known 
him; in March 2005 and February 2006, the veteran's sister 
stated that she knew that the veteran had been bothered with 
back problems ever since he returned from military service; 
in February 2006, a friend of the veteran since the age of 12 
stated that he knew that the veteran had been bothered with 
back problems ever since he returned from military service.  
However, those statements do not constitute evidence of an 
inservice back injury or competent evidence that a current 
back disability is related to a back disability of service 
origin.  In March 2006 and July 2007, the veteran's wife 
stated that she knew him since 1950, and that his back 
problems began after he injured his tailbone during training 
in service when he fell off of a truck.  While those 
statements are evidence of a possible inservice back injury, 
they do not constitute competent evidence that a current back 
disability is related to a back disability of service origin.  

For all the foregoing reasons, the Board finds that the claim 
for service connection for residuals of a low back injury 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for residuals of a low back injury is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


